United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.S., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Eatontown, NJ,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-76
Issued: September 30, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 15, 2008 appellant, through counsel, filed a timely appeal of a June 24, 2008
decision of an Office of Workers’ Compensation Programs’ hearing representative, who affirmed
a December 5, 2007 decision finding that appellant forfeited her compensation benefits, thereby
resulting in an overpayment, for which she was at fault. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merit issues of this case.
ISSUES
The issues are: (1) whether appellant forfeited her right to compensation for the period
February 6, 2004 to May 11, 2006 because she knowingly failed to report self-employment
earnings; (2) whether she received an overpayment in compensation in the amount of $70,760.48
during the period of the forfeiture; (3) whether the Office properly found she was at fault in the
creation of the overpayment and, therefore, it was not subject to waiver; and (4) whether the
Office properly directed recovery of the overpayment by deducting $700.00 from her continuing
compensation payments every 28 days.

On appeal appellant’s counsel contends the evidence of record was insufficient to support
that appellant knowingly failed to report self-employment earnings.
FACTUAL HISTORY
On September 9, 2002 appellant, then a 37-year-old clerk/mail processor, filed a
traumatic injury claim alleging that on August 30, 2002 she injured her back while lifting heavy
tubs of mail. The Office accepted the claim for exacerbation of cervicobrachial syndrome. By
letter dated January 23, 2003, it placed appellant on the periodic rolls for temporary total
disability.
As a benefit recipient, the Office periodically required appellant to submit updated
information (Form EN1032) regarding her employment, volunteer work, dependents, other
federal benefits or payments received and any third-party settlements. The reports required that
appellant provide information covering the 15-month period preceding the date of the request.
The reports contained a clear warning advising her that a false or evasive answer to any question
or the omission of an answer may be grounds for forfeiting her compensation benefits. The
record contains EN1032 forms, signed by appellant on February 5 and October 28, 2004,
August 30, 2005 and May 11, 2006. In response to the question as to whether she worked for
any employer during the previous 15 months, in each instance appellant answered, “No.” In
response to the question as to whether appellant was self-employed or involved in any business
enterprise in the previous 15 months, she responded, “No.” She answered “Yes” when asked to
state whether she was unemployed for all periods during the previous 15 months.
In an investigative memorandum dated September 28, 2008, the employing
establishment’s Office of the Inspector General informed the Office that appellant assisted her
husband in the operation of the GettyMart in New Holland, PA for the period September 20,
2004 to September 30, 2005. Undercover Agent Michael Brennan observed appellant working
in the store alone on numerous occasions from June 8 to August 16, 2005 operating the cash
register, refilling cigarette stock, waiting on customers, accounting for lottery tickets, washing
pots and pans and receiving deliveries. The investigation report noted that appellant
acknowledged assisting her husband in the operation of the business. She admitted to stocking
the shelves, operating the cash register, selling and accounting for lottery tickets, delivering bank
deposits and washing kitchen items.
The record contains a copy of a September 20, 2004 retail gasoline station lease
agreement between appellant and her husband, who are identified as lessees and Getty Petroleum
Marketing, Inc., identified as the company. The lease provided that the premises located in New
Holland, PA, would be leased to appellant and her husband for a one-year term, September 20,
2004 to September 30, 2005.
The record contains a payment history, which was prepared by the investigator, bearing a
run date of September 28, 2007 reflecting the net amount paid, check date and period covered for
the period January 3, 2003 to August 4, 2007.
On February 5, 2008 the Office received a September 19, 2007 memorandum of
interview. On September 19, 2007 the special agent interviewed appellant at her residence.

2

Both appellant and her husband admitted that she performed work at the GettyMart from
approximately October 2004 to September 2005. Appellant admitted to filling and selling
cigarettes, accounting for lottery tickets, washing dishes, bagging customer items, using the cash
register, making coffee and occasionally driving and depositing store receipts to the bank.
By decision dated December 5, 2007, the Office found that compensation should be
forfeited for all periods covered by EN1032 forms completed by appellant between February 6,
2004 and May 11, 2006. Accordingly, it determined that she forfeited the amount of $70,760.48
for the period February 6, 2004 to May 11, 2006.
The record contains a payment history, bearing a run date of December 5, 2007,
reflecting that appellant was paid compensation in the total amount of $70,760.48 for the period
February 6, 2004 to May 11, 2006.
On December 11, 2007 the Office issued a preliminary finding of overpayment in the
amount of $70,760.48 due to appellant’s failure to notify the Office that she and her husband
leased and operated a GettyMart station and that she performed work at the station. Finding that
appellant was at fault in the creation of the overpayment by knowingly misrepresenting her
employment status during the periods covered by EN1032 forms signed by her from February 6,
2004 to May 11, 2006, the Office concluded that she had forfeited her right to compensation for
those periods. It informed appellant that she had 30 days to request a prerecoupment hearing on
the issues of fault and a possible waiver.
On January 2, 2008 appellant’s counsel requested a prerecoupment hearing before an
Office hearing representative. She also requested an oral hearing before an Office hearing
representative on the December 5, 2007 forfeiture decision. No completed overpayment
questionnaire was submitted.
A hearing was held on April 9, 2008, at which appellant was represented by counsel and
testified. Appellant stated that her husband started the business and he put her name on the
corporation. She visited him at the store everyday and helped out at the cash register when he
was either in the restroom or in the back stocking items and that she occasionally helped him
with stocking cigarettes. Appellant denied receiving any money from her husband for the work
she performed.
By decision dated June 24, 2008, an Office hearing representative affirmed the
December 5, 2007 forfeiture decision. She also finalized the overpayment determination, finding
that appellant had received an overpayment of compensation in the amount of $70,760.48, due to
her falsification of EN1032 forms from February 6, 2004 to May 11, 2006 and that she was at
fault in the creation of the overpayment and, therefore, was not entitled to a waiver of recovery.
The Office hearing representative directed that $700.00 be deducted from appellant’s continuing
compensation.
LEGAL PRECEDENT -- ISSUE 1
Section 8106(b) of the Federal Employees’ Compensation Act provides that an employee
who fails to make an affidavit or report when required or knowingly omits or understates any

3

part of her earnings, forfeits her right to compensation with respect to any period for which the
affidavit or report was required.1
The Office has the burden of proof to establish that appellant did, either with knowledge,
consciously, willfully or intentionally, fail to report earnings from self-employment. To meet
this burden of proof, it is required to closely examine her activities and statements in reporting
employment earnings.2
The Office may meet this burden by appellant’s own subsequent admission to the Office
that she failed to report employment or earnings, which she knew she should report. It may meet
this standard without an admission by her, if she failed to fully and truthfully complete the
EN1032 forms and the circumstances of the case establish that she failed to fully and truthfully
reveal the full extent of her employment activities and earnings. The Office may also meet this
burden if it establishes through the totality of the factual circumstances that appellant’s
certification in the EN1032 forms that she was not employed or self-employed, was false.3
ANALYSIS -- ISSUE 1
The record contains EN1032 forms signed by appellant on February 5 and October 28,
2004, August 30, 2005 and May 11, 2006, stating that she was unemployed, had not engaged in
any self-employment activities and earned no income for the respective 15-month periods prior
to the signing of the documents.4 The record, however, establishes the contrary. The forms
signed on October 28, 2004, August 30, 2005 and May 11, 2006 reflect that appellant failed to
report her employment activities during those periods of time. Appellant alleged that she did not
believe that EN1032 forms required her to report her activity with her husband’s business.
However, she acknowledged that she helped him out at the business and that her name was on
the lease form for the business. The Board has held that, if work was performed in furtherance
of a relative’s business, the employee must show as the rate of pay what it would have cost the
employer or organization to hire someone to perform the work performed. Appellant took an
active role in the operation of the gas station and was obligated to report as earnings the amount
that would have been paid to a person doing the work.5
The Office regulations define knowingly as with knowledge, consciously, willfully or
intentionally.6 Absent an admission by appellant, a knowing omission or understatement of
income can be established where circumstances indicate that she did not fully and truthfully
1

5 U.S.C. § 8106(b)(1) and (2).

2

See Michael D. Mathews, 51 ECAB 247 (1999).

3

See Donald L. Overstreet, 54 ECAB 678 (2003). See also Terry A. Geer, 51 ECAB 168 (1999).

4

The Board notes that the respective 15-month periods referenced are as follows: November 4, 2002 to
February 5, 2004; July 8, 2003 to October 8, 2004; May 30, 2004 to August 30, 2005; and February 11, 2005 to
May 11, 2006.
5

J.S., 58 ECAB ___ (Docket No. 06-2113, issued May 10, 2007); Anthony A. Nobile, 44 ECAB 268 (1992).

6

20 C.F.R. § 10.5(n).

4

complete EN1032 forms and thus failed to reveal the full extent of her employment activities and
earnings.7
The evidence establishes that appellant and her husband operated GettyMart, an ongoing
business enterprise for the period September 20, 2004 to September 30, 2005, when they entered
into a lease agreement with Getty Petroleum Marketing, Inc. Appellant went to the store
everyday where she worked stocking the shelves, operating the cash register, selling and
accounting for lottery tickets, delivering bank deposits and washing kitchen items. Her name
was on the lease form for the business. The Board finds that appellant’s work and name on the
lease form are consistent with self-employment in furtherance of her family business and that her
actions constitute persuasive evidence that she knowingly misrepresented her employment status
on the EN1032 forms.
Appellant expressed her belief that she was not required to report her assistance with her
husband’s business as she earned no wages. However, she was clearly informed by the Office
that she had an affirmative obligation to report any work or ownership interest in any business
enterprise and that her failure to do so would result in forfeiture of compensation. Therefore, the
Board finds appellant’s claim of ignorance to be without merit.
Office regulations provide that, if an employee knowingly omits or understates earnings
or work activity in making a report, he or she shall forfeit the right to compensation with respect
to any period for which the report was required.8 Appellant misrepresented her employment
status and, therefore, forfeited her right to all compensation during the periods in question. The
Board finds that the Office met its burden of proof to establish that she knowingly
misrepresented her employment status to the Office in the EN1032 forms dated October 8, 2004,
August 30, 2005 and May 11, 2006. Therefore, appellant is required to forfeit the amount of
compensation received during the 15-month period preceding the reports in which she knowingly
misrepresented her employment status. As she correctly identified in a February 5, 2004
EN1032 form that she was not working, the period of forfeiture is February 6, 2004 to
May 11, 2006.
On appeal appellant’s counsel contends that there was insufficient knowledge in this case
to support forfeiture of benefits and alleges the facts are similar to Anthony A. Nobile.9 She
contends that, as in Nobile, appellant did believe that she only had to report any income she
earned and that she had no knowledge that she had to report her activities at the gas station. In
Nobile, the employee stated that he believed that employment meant that he received wages for
any work he performed. As he was not paid for sales work he performed to help his mother out
with her liquor store, he did not believe that he had to report this income. A majority of the
Board found that, based on the circumstances, the Office improperly found he had forfeited his
compensation for failure to report his work activities at the liquor store owned by his parents. In
Nobile, the employee contended that he did not know he was required to report employment
7

See Donald L. Overstreet, supra note 3.

8

5 U.S.C. § 8106(b)(1) and (2).

9

44 ECAB 268 (1992).

5

activities because he did not get paid. In the case at hand, the evidence establishes that appellant
along with her husband had an ownership interest in the gas station and was actively involved in
work activities to further the business. Nobile can be distinguished from the case at hand as the
Office regulations applicable to this case provide that forfeiture may be found if an employee
knowingly omits any earnings or work activities in a report.
LEGAL PRECEDENT -- ISSUE 2
Section 10.529 of the Office’s implementing regulations provide as follows:
“(a) If an employee knowingly omits or understates any earnings or work activity
in making a report, he or she shall forfeit the right to compensation with respect to
any period for which the report was required. A false or evasive statement,
omission, concealment or misrepresentation with respect to employment activity
or earnings in a report may also subject an employee to criminal prosecution.
“(b) Where the right to compensation is forfeited, [the Office] shall recover any
compensation already paid for the period of the forfeiture pursuant to 5 U.S.C.
[§] 8129 [recovery of overpayments] and other relevant statues.”10
ANALYSIS -- ISSUE 2
If a claimant has any earnings during a period covered by a Form CA-1032 (or Form
CA-8), which he or she knowingly fails to report, he or she is not entitled to any compensation
for any portion of the period covered by the report, even though he or she may not have had
earnings during a portion of that period.11 The Board has determined that appellant forfeited
compensation for various periods identified herein because she omitted and understated her
employment activities on EN1032 forms covering these periods. The Office paid her
compensation in the amount of $70,760.48 from February 6, 2004 to May 11, 2006. As
appellant forfeited compensation for this period because she omitted earnings and employment
on EN1032 forms covering this period, she received an overpayment of compensation in the
amount of $70,760.48.
LEGAL PRECEDENT -- ISSUE 3
Section 8129(b) of the Act12 provides: Adjustment or recovery by the United States may
not be made when incorrect payment has been made to an individual who is without fault and
when adjustment or recovery would defeat the purpose of the Act of would be against equity and
good conscience.13
10

20 C.F.R. § 10.529.

11

F.H., 60 ECAB ___ (Docket No. 07-1379, issued November 24, 2008); Louis P. McKenna, Jr., 46 ECAB
328 (1994).
12

5 U.S.C. § 8129(b).

13

J.K., 60 ECAB ___ (Docket No. 08-1761, issued January 8, 2009).

6

The Office may consider waiving an overpayment only if the individual to whom it was
made was not at fault in accepting or creating the overpayment. Each recipient of compensation
benefits is responsible for taking all reasonable measures to ensure that payments he or she
received from the Office are proper. The recipient must show good faith and exercise a high
degree of care in reporting events, which may affect entitlement to or the amount of benefits. A
recipient who has done any of the following will be found to be at fault with respect to creating
an overpayment: (1) made an incorrect statement as to a material fact which he or she knew or
should have known to be incorrect; (2) failed to provide information which he or she knew or
should have known to be material; or (3) accepted a payment which he or she knew or should
have known to be incorrect (this provision applies only to the overpaid individual).14
Whether or not the Office determines that an individual was at fault with respect to the
creation of an overpayment depends on the circumstances surrounding the overpayment. The
degree of care expected may vary with the complexity of those circumstances and the
individual’s capacity to realize that he or she is being overpaid.15
ANALYSIS -- ISSUE 3
The Office found that appellant was at fault in the creation of the overpayment because
she knowingly failed to furnish information regarding her activities with her husband’s business.
The Board finds that the record establishes that she was engaged in employment activity during
the alleged periods and knowingly failed to furnish this material information to the Office.
Appellant signed a certification clause on EN1032 forms dated February 5 and
October 28, 2004, August 30, 2005 and May 11, 2006. In response to the question as to whether
she worked for any employer during the previous 15 months, in each instance she answered,
“No.” In response to the question as to whether she was self-employed or involved in any
business enterprise in the previous 15 months, appellant responded, “No.” She answered “Yes”
when asked to state whether she was unemployed for all periods during the previous 15 months.
The certification clause advised appellant that she might be subject to civil, administrative or
criminal penalties if she knowingly made a false statement or misrepresentation or concealed a
fact to obtain compensation. Thus, by signing the form, she is deemed to have acknowledged
her duty to fill out the form properly, including the duty to report any employment or selfemployment activities. The evidence of record, therefore, shows that appellant was aware or
should have been aware of the need to report that she was engaged in work activities. As she
failed to provide information to the Office regarding her employment activities during the
periods covered by the forms, the Board finds that she is at fault in creating the overpayment
based on her forfeiture of compensation for these periods and, therefore, is not entitled to waiver
of the recovery of the overpayment.

14

20 C.F.R. § 10.433(a).

15

Id. at § 10.433(b).

7

LEGAL PRECEDENT -- ISSUE 4
Section 10.441 of the Office’s regulations provide that whenever an overpayment has
been made to an individual who is entitled to further payments, the individual shall refund to the
Office the amount of the overpayment as soon as the error is discovered or her attention is called
to the same.16 If no refund is made the Office shall decrease later payments of compensation,
taking into account the probable extent of future payments, the rate of compensation, the
financial circumstances of the individual and any other relevant factors, so as to minimize
hardship.17
ANALYSIS -- ISSUE 4
The Office ordered recovery in the amount of $700.00 per month. Appellant did not
provide any information regarding her current financial circumstances. It is her responsibility to
provide information about income, expenses and assets.18 There is no evidence that recovery of
the overpayment from appellant’s continuing compensation would cause her undue financial
hardship. Thus, the Board finds that the Office properly imposed repayment from continuing
compensation at the rate of $700.00 every 28 days pursuant to its recovery procedures.19
CONCLUSION
The Board finds that appellant forfeited her entitlement to compensation for the period
February 6, 2004 to May 11, 2006. Regarding the second issue, the Board finds that she
received an overpayment of compensation in the amount of $70,760.48, for the period
February 6, 2004 to May 11, 2006, based on her forfeiture of compensation benefits. Regarding
the third issue, the Board finds that appellant was at fault in the creation of the overpayment,
such that it was not subject to waiver of the recovery of the overpayment. Lastly, the Board
finds that the Office did not abuse its discretion in setting the rate of recovery at $700.00 every
28 days from continuing compensation.

16

Id. at § 10.441.

17

Id. at § 10.438(a). See Ralph P. Beachum, 55 ECAB 442 (2004).

18

20 C.F.R. § 10.438(a). See R.W., (A.T.), 59 ECAB ___ (Docket No. 07-1845, issued December 7, 2007).

19

See Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Debt Liquidation, Chapter 6.300.8
(May 2004).

8

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 24, 2008 is affirmed.
Issued: September 30, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

9

